Citation Nr: 1546809	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-05 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 30 percent for left knee degenerative joint disease.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from January 1989 to October 1990, to include several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), and from August 1994 to July 1996.  He served on active duty in the Army from October 1990 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Specifically, in June 2010, the RO denied service connection for a low back disability and continued a 30 percent rating for the Veteran's PTSD.  In February 2011, the RO increased the evaluation for the PTSD to 50 percent, effective March 3, 2010.  In February 2012, the RO increased the evaluation for the left knee to 30 percent, effective January 5, 2012.  As these increased ratings do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims, the claims are still before the Board.  See AB v Brown, 6 Vet App 35, 38 (1993).

In April 2013, the Veteran appeared at a Board hearing at the RO.  A transcript of that hearing is in the claims file.

This case was previously before the Board in November 2014, when it was remanded for further development, to include obtaining a new examination and opinion with respect to the Veteran's low back claim and addressing the newly submitted evidence of medical records for the period of April 2013 to September 2014 with respect to the increased rating claims for PTSD since March 3, 2010, and left knee disability since January 5, 2012, as required by 38 CFR §§ 19.38(b)(3), and 20.1304(c).  Although a VA examination was obtained in January 2015, the examiner did not have the opportunity to review all of the evidence the Board directed, and an addendum opinion with respect to the low back claim is required.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for a low back disability and entitlement to a disability rating higher than 30 percent for left knee degenerative joint disease are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From March 3, 2010, through January 5, 2012, the Veteran's PTSD was manifested by symptomatology productive of occupational and social impairment with reduced reliability and productivity.

2.  As of January 5, 2012, the Veteran's PTSD has been manifested by symptomatology which more closely approximates a disability picture of occupational and social impairment with deficiencies in most areas, based on his difficulties with anger, anxiety, and depression, as well as cognitive deficits and memory loss; total occupational and social impairment as a result of PTSD symptomatology has not been shown.


CONCLUSIONS OF LAW

1.  For the period of March 3, 2010 through January 5, 2012, the criteria for a disability rating higher than 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  As of January 5, 2012, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In March 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in April 2010, October 2010, and January 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this case, the Board finds that the evidence supports assignment of staged ratings, that is, 50 percent prior to January 5, 2012, and 70 percent thereafter.

PTSD Facts and Analysis

The Veteran's PTSD is currently rated as 50 percent disabling, effective March 3, 2010.  The question before the Board is whether the evidence of record supports an increased disability rating based on his symptoms and resulting functional impairment.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent disability rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, merits a 70 percent rating.

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is entitled to a 100 percent rating.  38 C.F.R. § 4.130. 

A treatment note dated in August 2011 noted a diagnosis of PTSD, as well as Major Depressive Disorder, and possible early dementia.  At that point the Veteran was frustrated by chronic pain, sometimes drinking 6-8 beers a day in order to deal with it.  He reported periods of auditory hallucinations, primarily noises, which he felt was caused by the medication for his Parkinson's disease.

At the January 5, 2012 VA examination, the examiner noted that despite past diagnoses of Major Depressive Disorder and alcohol dependence, there was no current evidence of alcohol dependence and the examiner believed that any depressive symptoms were due to PTSD or at least inextricably interwoven with PTSD.  The examiner also noted a diagnosis by Dr. Browne of dementia, although it was impossible to determine whether that was related to the Veteran's military service.  Symptoms included anxiety, chronic sleep impairment, memory impairment, flattened affect, and difficulty establishing and maintaining effective work and social relationships, which the examiner felt resulted in occupational and social impairment with reduced reliability and productivity.  In addition, testing showed significant cognitive deficits that would be likely to affect daily functioning, including severe memory issues, impairment of visual-spatial and constructional abilities, limited attention, and difficulties with executive functioning. 

Treatment notes from 2014 showed visits in February, May, September, and November, with reports of some improvement in his moods resulting from new medication, although he still had times of feeling depressed or irritable.  He experienced increased depression in February, a typical response because it coincided with the time of year when he went overseas to fight.  He also had increased flashbacks, nightmares, and jumpiness in September because his main stressor events had occurred in the fall.  He managed his symptoms with coping skills he had learned and by avoiding triggers such as watching the news or hearing babies cry.

A psychiatric consultation was provided in March 2015 to discuss the Veteran's ongoing symptoms of PTSD.  He reported intrusive thoughts and memories "three times a day", increasing between November and June, nightmares "three times a week," and flashbacks "maybe about three times" in the past month.  He experienced occasional emotional upset in response, with feelings of sadness, anger, and guilt.  He also experienced intense physical reactions to these reminders, and negative thoughts and moods.  He reported feelings of guilt and anger and a sense of detachment from friends, although he felt close to his family.  He described both depressive symptoms (i.e., bouts of sadness three or four times and significant weight gain) and anxious symptoms (i.e., feeling on edge four times).  

Another psychiatric consultation in May 2015 described the Veteran experiencing occasional visual hallucinations (seeing things out the corner of his eye), as well as ongoing problems with memory that were getting worse.  He reported having difficulties with attention and concentration, stating that his mind will drift when someone talks to him.  He denied having any difficulties with language, although he was noted to exhibit some long latencies prior to responding.  Testing revealed significant cognitive deficits that would be likely to affect daily functioning, resulting in a need to write things down, to frequently review important information, and use auditory and visual cues as reminders.  The provider noted that the Veteran's test results suggested that his cognitive deficits were due to his Parkinson's disease, but that his other diagnoses of PTSD and depression could be contributing to his cognitive difficulties.  

Based on the evidence of record, the Board finds that a disability rating higher than 50 percent for PTSD was not warranted for the period of March 3, 2010, to January 5, 2012.  The Veteran's medical treatment records for this time period show a continuation of infrequent treatment with good control of symptoms including depression, nightmares, flashbacks, anxiety, and irritability.  The Veteran reported some memory loss and occasional auditory hallucinations which were attributed to his medication for Parkinson's disease.  The evidence was consistent with a disability picture productive of reduced reliability and productivity, as described in the criteria for a 50 percent disability rating.

At the January 5, 2012 VA examination, however, the provider noted signs of cognitive difficulties in addition to the Veteran's more common symptoms of nightmares, flashbacks, anxiety, avoidance of stimuli, and frequent depression.  Both the examiner and the Veteran's VA provider had diagnosed dementia, and both felt it was impossible to state whether it was related to the Veteran's military service.  As noted by a psychological consultant later, at least some of the Veteran's memory loss and cognitive defects could be the result of his PTSD and related depression.  The cognitive deficits first noted at this examination were considered likely to affect his daily functioning with severe memory issues, impairment of visual-spatial and constructional abilities, limited attention, and difficulties with executive functioning.  Indeed, evidence since this time has showed a slow but steady decline in cognitive functioning.  

Inasmuch as the Veteran's treating providers and VA examiner are unable to determine the extent to which the Veteran's memory impairment and decline in cognitive functioning is caused or aggravated by his PTSD and related depression, the law requires that all of it be considered to be encompassed in the service-connected disability rating.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Based on the addition of the Veteran's cognitive difficulties to his existing disability picture relative to his PTSD, and resolving any remaining doubt in his favor, the Board finds that a 70 percent disability rating is warranted as of January 5, 2012.

A still higher, or 100 percent, disability rating is not warranted for the Veteran's PTSD as he is not shown to be totally socially and occupationally impaired as a result of PTSD and cognitive impairment.  The Veteran maintains a strong relationship with his wife and children and is capable of carrying on a normal conversation and attending to the activities of daily living.  At the January 2015 evaluation, the examiner suggested that the Veteran maintain a list to help him remember things and double-check himself for errors on completion of a project, but did not indicate that the Veteran could no longer take care of his own concerns.  As such, a 100 percent disability rating is not appropriate based only on PTSD and cognitive impairment.

Extraschedular Rating

Where the evidence relative to the Veteran's service-connected disability is such that the available schedular rating is inadequate, the Board must consider whether the case should be referred to the Director of VA's Compensation Service for a determination on entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  If, however, the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to his PTSD.  To the extent that cognitive impairment is not completely contemplated by the rating criteria, the Board notes that the Veteran's specific symptoms of such impairment including memory loss, difficulty with visual-spatial relationships, and difficulty concentrating, are incorporated at various disability rating levels and have been considered in the award of a 70 percent disability rating.  As such, the Veteran's manifested symptoms are contemplated by the Rating Schedule, the assigned schedular ratings are adequate, and consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to a disability rating higher than 50 percent for PTSD for the period of March 3, 2010, through January 5, 2012, is denied.

Entitlement to a disability rating of 70 percent for PTSD beginning January 5, 2012, is granted.


REMAND

In the November 2014 remand, the Board instructed that a VA examination and opinion be obtained regarding the Veteran's low back disability claim.  The remand specified that the VA examiner should review the credible statements made at hearing in April 2013 by the Veteran and his wife regarding continuity of low back pain between the time of service separation in 1994 and the beginning of sustained treatment in December 2007.  The January 2015 VA examination report stated that the examiner was unable to locate these statements.  The Board notes that the transcript of the April 2013 hearing is available only in the Virtual VA electronic format, and that the examiner reviewed the Veterans Benefit Management System (VBMS) electronic folder.  Although some Virtual VA files can be accessed through VBMS, to avoid further confusion, the RO/AMC should either copy the transcript to the VBMS system or provide the examiner a printed copy for review.

The instructions with respect to the VA examination also requested an opinion as to whether the Veteran's low back disability was aggravated by any of his service-connected disabilities, to specifically include his fibromyalgia and his bilateral knee disabilities.  The opinion with respect to fibromyalgia was expressly stated; an explicit opinion with respect to the Veteran's knee disabilities was not.  Although the VA examiner did provide an opinion that the Veteran's low back disability was due to obesity, and stated that "no evidence of aggravation [was] found," the examiner is asked to clarify on remand the opinion with respect to causation or aggravation by the knee disabilities in order to ensure the clarity of the record.  

With respect to the Veteran's claim of entitlement to a higher disability rating for his left knee degenerative joint disease after January 5, 2012, the Board finds that the evidence is insufficient to reach a determination at this time.  Notably, treatment reports since that time have continued to indicate that the Veteran suffers from pain on range of motion, the basis for the currently assigned disability rating, but have provided no assessment of range of motion.  A December 2014 treatment note did indicate that the Veteran had full range of motion in his left knee, but also stated that it was painful, with no mention of the degree of extension or flexion the Veteran was capable of before the onset of pain.  In light of the paucity of the evidence, the Board finds that a VA examination is necessary on remand to determine the current disability picture with respect to the Veteran's left knee.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion with respect to the Veteran's low back disability claim, preferably from the January 2015 examiner of record.  The claims folder, to specifically include a copy of this remand, must be made available to the examiner in conjunction with the examination.  Provide instructions for the examiner on how to access the transcript of the April 2013 Board hearing through the Virtual VA tab on VBMS, or provide a paper copy for review.  

The examiner should consider the testimony offered at hearing by the Veteran and his wife regarding continuity of back pain and symptoms between service separation and 2007 and indicate what significance, if any, that has to the previously offered opinion.

The examiner should also explicitly address the question of whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's bilateral knee disabilities caused, contributed to cause, or aggravated the Veteran's current low back disability.  

The examiner should provide the rationale for any opinions rendered.  

2.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his left knee disability, to include comments on whether there has been any change in the disability picture of the left knee since January 5, 2012.  

All indicated tests, including X-ray studies of the Veteran's knees, should be performed.  The examination report must indicate whether either of the Veteran's knee exhibits any of the following:

(a) degenerative changes; (b) limitation of flexion and/or extension; (c) locking, pain, or effusion; (d) recurrent subluxation or lateral instability; and/or (e) ankylosis. 

The examiner should provide results of range of motion testing for both knees, identify normal ranges of knee motion, and report the Veteran's actual active and passive ranges of motion in degrees.  The examiner should also note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and should identify and state at what point pain begins and ends.  The examiner should address whether and to what extent there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain limits functional ability during flare-ups or with activity.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

A copy of the claims file should be provided to the examiner for review.

3.  The RO/AMC should then readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


